DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0221979) hereinafter “Chae” in view of Kuon et al. (US 2019/0198801) hereinafter “Kuon”.
Regarding claim 1, Figs. 12A-12C of Chae teach a display device comprising: a substrate (Item BS), including a display region (Fig. 1; Item 130) and a non-display region (Fig. 1; Everything outside of Item 130),a plurality of pixels (Fig. 1, Items PXL) in the display region (Item 130), the plurality of pixels (Items PXL) each including at least one transistor (Combination of Items DE7, GE7 ACT7 and SE7), a storage capacitor (Item Cst) connected to the at least one transistor, and a light emitting element (Item OLED) connected to the at least one transistor, a plurality of scan lines (Items SL) connected to each of the plurality of pixels (Items PXL), the plurality of scan lines (Items SL) extending in a first direction (Left to right across the page in Fig. 12A); a data line (Item DL) connected to each of the plurality of pixels (Items PXL), the data line (Item DL) extending  in a second direction (Up and down across the page in Fig. 12A); and a power supply line (Combination of Items UE and PL) supplying a first power 
Chae does not teach where the insulating interlayer comprises a third insulating interlayer nor a third conductive pattern extending in the second direction, the third conductive pattern being provided on the third insulating interlayer, the third conductive pattern being connected to the second conductive pattern through a second contact hole.
Fig. 4A of Kuon teaches where an intermediate electrode (Item 430; equivalent to the Applicant’s third conductive pattern) is present between a second conductive layer (Item 426/424) and an anode electrode (Item 442) and extends in a second direction (In and out of the page; equivalent to up and down across the page in Fig. 12A of Chae); where the third conductive pattern (Item 430) is provided on an insulating interlayer (Item 435; equivalent to the third insulating interlayer), the third conductive pattern (Item 430) being connected to the second conductive pattern (Item 424/426) through a contact hole (Equivalent to the second contact hole).   
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to have the insulating interlayer comprise a third insulating interlayer and have a third conductive pattern extending in the second direction, the third conductive pattern being provided on the third insulating interlayer, the third conductive pattern being connected to the second conductive pattern through a second contact hole because the intermediate electrode electrically connects a thin film transistor to an anode electrode when a data line has a two layer structure such that a line resistance of the data line can be reduced (Kuon Paragraph 0099-0100).

    PNG
    media_image1.png
    376
    395
    media_image1.png
    Greyscale

Picture 1 (Labeled version of a portion of Chae Fig. 12A)
Regarding claim 2, Figs. 12B and 12C of Chae further teaches where the storage capacitor (Item Cst) includes: a lower electrode (Item LE) disposed in a same layer as the gate electrode (Item GE7); and an upper electrode (Item UE) overlapping the lower electrode (Item LE), the upper electrode (Item UE) being disposed on the first insulating layer (Item IL1). 
Regarding claim 3, Fig. 12C of Chae further teaches where the first conductive pattern (Item UE) and the second conductive pattern (Item PL) overlap at least a portion of the lower electrode (Item LE) of the storage capacitor (Item CST). 
Regarding claim 4, Fig. 12C of Chae further teaches where an area of the first conductive pattern (Item UE) overlapping the lower electrode (Item LE) is larger than an area of the second conductive pattern (Item PL) overlapping the lower electrode (Item LE).
Regarding claim 5, Chae further teaches where, in a plan view, an opening is not defined in the upper electrode (Item UE).
Claims 7-9, 11-13, 19-22, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0221979) hereinafter “Chae” in view of Kuon et al. (US 2019/0198801) hereinafter “Kuon” and in further view of Jeong et al. (US 2018/0151658) hereinafter “Jeong”.
Regarding claim 7, the combination of Chae and Kwon teaches all of the elements of the claimed invention as stated above except where scan lines of the plurality of scan lines are disposed in a same layer as the second conductive pattern, and are connected to the gate electrode.
Chae does not teach where scan lines of the plurality of scan lines are disposed in a same layer as the second conductive pattern, and are connected to the gate electrode.
Jeong teaches where a gate electrode and a scan line are on different insulating interlayers such that the gate electrode and the scan line are connected through a contact hole (Paragraph 0098).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have scan lines of the plurality of scan lines are disposed in a same layer as the second conductive pattern, and are connected to the gate electrode because it orients the scan line such that the scan line can also act as a shielding layer which prevents light from penetrating to structures elsewhere in the device (Jeong Paragraph 0098).
Regarding claim 8, Chae further teaches where the remaining scan lines (Items SL) of the plurality of scan lines (Items SL) are disposed in a same layer as the gate electrode (Item GE7).
Regarding claim 9, the combination of Chae, Kwon and Jeong teaches all of the elements of the claimed invention as stated above except where the gate electrode is a conductive pattern having an island shape.
Jeong further teaches where the gate electrode is a conductive pattern having an island shape (Item GAT).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate electrode be a conductive pattern having an island shape because it allows for the gate electrode to have a smaller footprint such that other structures can be included in the same layer of the device in a close manner which results in smaller footprint of the overall device.
Regarding claim 11, Chae further teaches where the device further comprises an emission control line (Paragraph 0164 where at least one of the scan lines provides a light emission control signal) connected to each of the plurality of pixels (Items PXL), the emission control line extending in the first direction. 
Regarding claim 12, Chae further teaches where the emission control line is disposed in a same layer (Where the scan line is in a same layer) as the gate electrode (Item GE7).
Regarding claim 13, the combination of Chae, Kwon and Jeong teaches all of the elements of the claimed invention as stated above.
Chae does not teach where the emission control line is disposed in a same layer as the second conductive pattern.
Jeong teaches where a gate electrode and a scan line are on different insulating interlayers such that the gate electrode and the scan line are connected through a contact hole (Paragraph 0098).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the emission control line be disposed in a same layer as the second conductive pattern because it orients the scan lines and emission control lines such that the scan lines and emission control lines can also act as a shielding layer which prevents light from penetrating to structures elsewhere in the device (Jeong Paragraph 0098).
Regarding claim 19, Figs. 12A-12C of Chae teach a display device comprising: a substrate (Item BS), including a display region (Fig. 1; Item 130) and a non-display region (Fig. 1; Everything outside of Item 130),a plurality of pixels (Fig. 1, Items PXL) in the display region (Item 130), the plurality of pixels (Items PXL) each including at least one transistor (Combination of Items DE7, GE7 ACT7 and SE7), a storage capacitor (Item Cst) connected to the at least one transistor, and a light emitting element (Item OLED) connected to the at least one transistor; a plurality of scan lines (Items SL) connected to each of the plurality of pixels (Items PXL), the plurality of scan lines (Items SL) extending in a first direction (Left to right across the page in Fig. 12A); a data line (Item DL) connected to each of the plurality of pixels (Items PXL), the data line (Item DL) extending  in a second direction (Up and down across the page in Fig. 12A); and a power supply line (Combination of Items UE and PL) supplying a first power voltage to the light emitting element (Item OLED), wherein the at least one transistor includes: an active pattern (Item ACT7) provided on the substrate (Item BS); source and drain electrodes (Items SE7 and DE7, respectively) each connected  to the active pattern (Item ACT7); a gate electrode (Item GE7) provided on the active pattern (Item ACT7) with a gate insulating layer (Item GI) interposed therebetween to overlap the active pattern (Item ACT7); an insulating interlayer (Combination of Items IL1 and IL2) covering the gate electrode (Item GE7) and including a first insulating interlayer (Item IL1) and a second insulating interlayer (Item IL2), which are sequentially stacked; and a protective layer (Item PSV) provided on the insulating interlayer (Combination of Items IL1 and IL2).
Chae does not teach where the insulating interlayer comprises a third insulating interlayer.
Fig. 4A of Kuon teaches where an intermediate electrode (Item 430; equivalent to the Applicant’s third conductive pattern) is present between a second conductive layer (Item 426/424) and an anode electrode (Item 442) and extends in a second direction (In and out of the page; equivalent to up and down across the page in Fig. 12A of Chae); where the third conductive pattern (Item 430) is provided on an insulating interlayer (Item 435; equivalent to the third insulating interlayer), the third conductive pattern (Item 430) being connected to the second conductive pattern (Item 424/426) through a contact hole (Equivalent to the second contact hole).   
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to have the insulating interlayer comprise a third insulating interlayer because the intermediate electrode electrically connects a thin film transistor to an anode electrode when a data line has a two layer structure such that a line resistance of the data line can be reduced (Kuon Paragraph 0099-0100).
Chae does not teach where at least one of the plurality of scan lines is disposed on the second insulating interlayer, and is connected to the gate electrode through a contact hole.
Jeong teaches where a gate electrode and a scan line are on different insulating interlayers such that the gate electrode and the scan line are connected through a contact hole (Paragraph 0098).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the plurality of scan lines be disposed on the second insulating interlayer, and be connected to the gate electrode through a contact hole because it orients the scan line such that the scan line can also act as a shielding layer which prevents light from penetrating to structures elsewhere in the device (Jeong Paragraph 0098). 
Regarding claim 20, the combination of Chae, Kuon and Jeong teaches all of the elements of the claimed invention as stated above.
Chae does not teach where the gate electrode connected to the at least one of the plurality of scan lines is a conductive pattern having an island shape.
Jeong further teaches where the gate electrode connected to the at least one of the plurality of scan lines is a conductive pattern having an island shape (Item GAT).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate electrode connected to the at least one of the plurality of scan lines be a conductive pattern having an island shape because it allows for the gate electrode to have a smaller footprint such that other structures can be included in the same layer of the device in a close manner which results in smaller footprint of the overall device.
Regarding claim 21, the combination of Chae, Kuon and Jeong teaches all of the elements of the claimed invention as stated above.
Chae further teaches where the power line (Item PL) includes: a first conductive pattern (Item UE) extending in the first direction (See Picture 1 above),the first conductive pattern (Item UE) being provided on the first insulating interlayer (Item IL1), a second conductive pattern (Item PL) extending in the first direction (See Picture 1 above), the second conductive pattern (Item PL) being provided on the second insulating interlayer (Item IL2), the second conductive pattern (Item PL) being connected to the first conductive pattern (Item UE).  
Chae does not teach where the power line further includes a third conductive pattern extending in the second direction, the third conductive pattern being provided on the third insulating interlayer, the third conductive pattern being connected to the second conductive pattern through a second contact hole.
Fig. 4A of Kuon teaches where an intermediate electrode (Item 430; equivalent to the Applicant’s third conductive pattern) is present between a second conductive layer (Item 426/424) and an anode electrode (Item 442) and extends in a second direction (In and out of the page; equivalent to up and down across the page in Fig. 12A of Chae); where the third conductive pattern (Item 430) is provided on an insulating interlayer (Item 435; equivalent to the third insulating interlayer), the third conductive pattern (Item 430) being connected to the second conductive pattern (Item 424/426) through a contact hole (Equivalent to the second contact hole).   
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to have the power line further include a third conductive pattern extending in the second direction, the third conductive pattern being provided on the third insulating interlayer, the third conductive pattern being connected to the second conductive pattern through a second contact hole because the intermediate electrode electrically connects a thin film transistor to an anode electrode when a data line has a two layer structure such that a line resistance of the data line can be reduced (Kuon Paragraph 0099-0100).
Regarding claim 22, Chae further teaches where an area of the first conductive pattern (Item UE) is larger than that of the second conductive pattern (Item PL).
Regarding claim 24, Chae further teaches where the device further comprises an emission control line (Paragraph 0164 where at least one of the scan lines provides a light emission control signal) connected to each of the plurality of pixels (Items PXL), the emission control line extending in the first direction. 
Regarding claim 25, Chae further teaches where the emission control line is disposed in a same layer (Where the scan line is in a same layer) as the gate electrode (Item GE7).
Regarding claim 26, Figs. 12B and 12C of Chae further teaches where the storage capacitor (Item Cst) includes: a lower electrode (Item LE) disposed in a same layer as the gate electrode (Item GE7); and an upper electrode (Item UE) overlapping the lower electrode (Item LE), the upper electrode (Item UE) being disposed on the first insulating interlayer (Item IL1), wherein, in a plan view, an opening is not defined in the upper electrode (Item UE). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0221979) hereinafter “Chae” in view of Kuon et al. (US 2019/0198801) hereinafter “Kuon” and Jeong et al. (US 2018/0151658) hereinafter “Jeong” and in further view of Kim (US 2017/0077205) hereinafter “Kim”.
Regarding claim 10, the combination of Chae, Kuon and Jeong teaches all of the elements of the claimed invention as stated above except where at least one of the scan lines includes aluminum alloy.
Kim teaches where scan line includes aluminum alloy (Paragraph 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the scan line include aluminum alloy since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0221979) hereinafter “Chae” in view of Kuon et al. (US 2019/0198801) hereinafter “Kuon” and in further view of Kim et al. (US 2016/0233253) hereinafter “Kim2”.
Regarding claim 14, the combination of Chae and Kuon teaches all of the elements of the claimed invention as stated above except where the device further comprises: an initialization line supplying an initialization voltage to the plurality of pixels, where an initialization line includes a first initialization conductive pattern disposed in a same layer as the second conductive pattern, the first initialization conductive pattern extending in the first direction.
Kim2 teaches where a display device includes an initialization line (Item 30) supplying an initialization voltage to the plurality of pixels, where an initialization line (Item 30) includes a first initialization conductive pattern disposed in a same layer as the second conductive pattern, the first initialization conductive pattern extending in the first direction (Paragraph 0112).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device further comprise an initialization line supplying an initialization voltage to the plurality of pixels, where an initialization line includes a first initialization conductive pattern disposed in a same layer as the second conductive pattern, the first initialization conductive pattern extending in the first direction because the initialization line applies an initialization voltage to the pixel (Kim2 Paragraph 0112).
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0221979) hereinafter “Chae” in view of Kuon et al. (US 2019/0198801) hereinafter “Kuon” and Kim et al. (US 2016/0233253) hereinafter “Kim2” and in further view of Choi et al. (US 2011/0227098) hereinafter “Choi”.
Regarding claim 15, the combination of Chae, Kuon and Kim2 teaches all of the elements of the claimed invention as stated above except where the initialization line further includes: a second initialization line conductive pattern disposed in a same layer as the third conductive pattern, the second initialization conductive pattern extending in the second direction.
Choi teaches a device having an initialization line that includes a first and a second initialization conductive pattern, where the second initialization conductive pattern (Item 12B) is on a different layer from the first initialization conductive pattern (Item 12A) and is perpendicular to the first initialization conductive pattern (Item 12A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the initialization line further include: a second initialization line conductive pattern disposed in a same layer as the third conductive pattern, the second initialization conductive pattern extending in the second direction because this reduces or minimizes a voltage drop of the initialization power source (Choi Paragraph 0015).
Regarding claim 18, the combination of Chae and Kuon teaches all of the elements of the claimed invention as stated above except where the device further comprises: an initialization line supplying an initialization voltage to the plurality of pixels, where the initialization line includes: a first initialization conductive pattern disposed in a same layer as the active pattern, the first initialization conductive pattern extending in the first direction.
Kim2 teaches where a display device includes an initialization line (Item 30) supplying an initialization voltage to the plurality of pixels, where an initialization line (Item 30) includes a first initialization conductive pattern disposed in a same layer as an active pattern, the first initialization conductive pattern extending in the first direction (Paragraph 0112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device further comprise an initialization line supplying an initialization voltage to the plurality of pixels, where an initialization line includes a first initialization conductive pattern disposed in a same layer as the active pattern, the first initialization conductive pattern extending in the first direction because the initialization line applies an initialization voltage to the pixel (Kim2 Paragraph 0112).
Chae does not teach where the initialization line further comprises a second initialization conductive pattern disposed in a same layer as the third conductive pattern, the second initialization conductive pattern extending in the second direction.
Choi teaches a device having an initialization line that includes a first and a second initialization conductive pattern, where the second initialization conductive pattern (Item 12B) is on a different layer from the first initialization conductive pattern (Item 12A) and is perpendicular to the first initialization conductive pattern (Item 12A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the initialization line further include: a second initialization conductive pattern disposed in a same layer as the third conductive pattern, the second initialization conductive pattern extending in the second direction because this reduces or minimizes a voltage drop of the initialization power source (Choi Paragraph 0015).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0221979) hereinafter “Chae” in view of Kuon et al. (US 2019/0198801) hereinafter “Kuon” and Kim et al. (US 2016/0233253) hereinafter “Kim2” and in further view of Choi et al. (US 2019/0103456) hereinafter “Choi2”.
Regarding claim 16, the combination of Chae, Kuon and Kim2 teaches all of the elements of the claimed invention as stated above except where the device further comprises a shielding pattern disposed in a same layer as the first conductive pattern, the shielding pattern being connected to the first initialization conductive pattern.
Choi2 teaches where a light shielding layer (Item LS) is present in a same layer as a layer of a capacitor (ie. A first conductive pattern), where the light shielding pattern is connected to an electrode (Paragraph 0049).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a shielding pattern disposed in a same layer as the first conductive pattern, the shielding pattern being connected to the first initialization conductive pattern because the light shielding layer shields components in the device from external light (Choi2 Paragraph 0049).
Regarding claim 17, the combination of Chae, Kuon, Kim2 and Choi2 teaches all of the elements of the claimed invention as stated above.
Chae further teaches where the at least one transistor includes a driving transistor controlling a driving current flowing through the light emitting element (Paragraph 0006).
Chae does not teach where, in a plan view the shielding pattern includes a portion located between the data line and a gate node of the driving transistor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have, in a plan view, the shielding pattern include a portion located between the data line and a gate node of the driving transistor because the shielding pattern shields external light from the device (Choi2 Paragraph 0049).
Alternatively, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kuon et al. (US 2019/0198801) hereinafter “Kuon” in view of Chae (US 2017/0221979) hereinafter “Chae”.
 Regarding claim 1, Fig. 4A of Kuon teaches a display device comprising: a substrate (Item 410) including a display region (Item A/A) and a non-display region (Item N/A); a plurality of pixels (Items 160) in the display region (Item A/A), the plurality of pixels (Items 160) each including at least one transistor (Item 420) , a storage capacitor (Paragraph 0052) connected to the at least one transistor (Item 420), and a light emitting element (Item 440) connected to the at least one transistor (Item 420); a plurality of scan lines (Items GL) connected to each of the plurality of pixels (Items 160), the plurality of scan lines (Items GL) extending in a first direction (Left and right across the page); a data line (Item DL) connected to each of the plurality of pixels (Items 160), the data line (Item DL) extending in a second direction (Up and down across the page); and a power supply line (Item VDD) supplying a first power voltage to the light emitting element (Item 440), wherein the at least one transistor (Item 420) includes: an active pattern (Item 428) provided on the substrate (Item 410); source and drain electrodes (Bottom portions of Items 424 and 426) each connected to the active pattern (Item 426); a gate electrode (Item 422) provided on the active pattern (Item 428) with a gate insulating layer (Item 431) interposed therebetween to overlap the active pattern (Item 428); an insulating interlayer (Combination of Items 433 and 435) covering the gate electrode (Item 422) and including a second insulating interlayer (Item 433) and a third insulating interlayer (Item 435), which are sequentially stacked; and a protective layer (Item 437) provided on the insulating interlayer (Combination of Items 433 and 435), and where the power line includes: a second conductive pattern (Item 424/426) extending in the first direction, the second conductive pattern (Item 424/426)  being provided on the second insulating interlayer (Item 433); a third conductive pattern (Item 430) extending in the second direction, the third conductive pattern (Item 430) being provided on the third insulating interlayer (Item 435), the third conductive pattern (Item 430) being connected to the second conductive pattern (Item 424/426)  through a second contact hole.
Kuon does not teach where the insulating interlayer includes a first insulating interlayer nor a first conductive pattern extending in the first direction, the first conductive pattern being provided on the first insulating interlayer nor the second conductive pattern being connected to the first conductive pattern through a first contact hole.
Fig. 12A-12C of Chae teaches where a capacitor (Item CST) comprises an upper electrode (Item UE) which is part of a first conductive pattern (Item UE), where the first conductive pattern (Item UE) is separated from a gate electrode (Item GE7) by a first insulating interlayer (Item IL1) and is separated from a second conductive pattern (Item PL) by a second insulating interlayer (Item IL2), and where the first conductive pattern (Item UE) is connected to the second conductive pattern (Item PL) through a first contact hole (Item CH3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulating interlayer include a first insulating interlayer, a first conductive pattern extending in the first direction, the first conductive pattern being provided on the first insulating interlayer and the second conductive pattern being connected to the first conductive pattern through a first contact hole because the first conductive pattern acts as an upper electrode of a storage capacitor (Chae Paragraph 0111) and the first insulating interlayer electrically isolates the upper electrode of the capacitor from the lower electrode of the capacitor (Chae Paragraph 0246). 
Alternatively, Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuon et al. (US 2019/0198801) hereinafter “Kuon” in view of Chae (US 2017/0221979) hereinafter “Chae” and in further view of Jeong et al. (US 2018/0151658) hereinafter “Jeong”.
 Regarding claim 19, Fig. 4A of Kuon teaches a display device comprising: a substrate (Item 410) including a display region (Item A/A) and a non-display region (Item N/A); a plurality of pixels (Items 160) in the display region (Item A/A), the plurality of pixels (Items 160) each including at least one transistor (Item 420) , a storage capacitor (Paragraph 0052) connected to the at least one transistor (Item 420), and a light emitting element (Item 440) connected to the at least one transistor (Item 420); a plurality of scan lines (Items GL) connected to each of the plurality of pixels (Items 160), the plurality of scan lines (Items GL) extending in a first direction (Left and right across the page); a data line (Item DL) connected to each of the plurality of pixels (Items 160), the data line (Item DL) extending in a second direction (Up and down across the page); and a power supply line (Item VDD) supplying a first power voltage to the light emitting element (Item 440), wherein the at least one transistor (Item 420) includes: an active pattern (Item 428) provided on the substrate (Item 410), source and drain electrodes (Bottom portions of Items 424 and 426) each connected to the active pattern (Item 426); a gate electrode (Item 422) provided on the active pattern (Item 428) with a gate insulating layer (Item 431) interposed therebetween to overlap the active pattern (Item 428); an insulating interlayer (Combination of Items 433 and 435) covering the gate electrode (Item 422) and including a second insulating interlayer (Item 433) and a third insulating interlayer (Item 435), which are sequentially stacked; and a protective layer (Item 437) provided on the insulating interlayer (Combination of Items 433 and 435).
Kuon does not teach where the insulating interlayer includes a first insulating interlayer.
Fig. 12A-12C of Chae teaches where a capacitor (Item CST) comprises an upper electrode (Item UE) which is part of a first conductive pattern (Item UE), where the first conductive pattern (Item UE) is separated from a gate electrode (Item GE7) by a first insulating interlayer (Item IL1) and is separated from a second conductive pattern (Item PL) by a second insulating interlayer (Item IL2), and where the first conductive pattern (Item UE) is connected to the second conductive pattern (Item PL) through a first contact hole (Item CH3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulating interlayer include a first insulating interlayer because the first conductive pattern acts as an upper electrode of a storage capacitor (Chae Paragraph 0111) and the first insulating interlayer electrically isolates the upper electrode of the capacitor from the lower electrode of the capacitor (Chae Paragraph 0246). 
Kuon does not teach where at least one of the plurality of scan lines is disposed on the second insulating interlayer, and is connected to the gate electrode through a contact hole.
Jeong teaches where a gate electrode and a scan line are on different insulating interlayers such that the gate electrode and the scan line are connected through a contact hole (Paragraph 0098).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the plurality of scan lines be disposed on the second insulating interlayer, and be connected to the gate electrode through a contact hole because it orients the scan line such that the scan line can also act as a shielding layer which prevents light from penetrating to structures elsewhere in the device (Jeong Paragraph 0098). 
Regarding claim 20, the combination of Kuon, Chae and Jeong teaches all of the elements of the claimed invention as stated above.
Chae does not teach where the gate electrode connected to the at least one of the plurality of scan lines is a conductive pattern having an island shape.
Jeong further teaches where the gate electrode connected to the at least one of the plurality of scan lines is a conductive pattern having an island shape (Item GAT).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate electrode connected to the at least one of the plurality of scan lines be a conductive pattern having an island shape because it allows for the gate electrode to have a smaller footprint such that other structures can be included in the same layer of the device in a close manner which results in smaller footprint of the overall device.
Regarding claim 21, the combination of Kuon, Chae and Jeong teaches all of the elements of the claimed invention as stated above.
Kuon further teaches where the power line includes: a second conductive pattern (Item 424/426) extending in the first direction, the second conductive pattern (Item 424/426)  being provided on the second insulating interlayer (Item 433); a third conductive pattern (Item 430) extending in the second direction, the third conductive pattern (Item 430) being provided on the third insulating interlayer (Item 435), the third conductive pattern (Item 430) being connected to the second conductive pattern (Item 424/426).
Kuon does not teach where the power line further includes a first conductive pattern extending in the first direction, the first conductive pattern being provided on the first insulating interlayer nor the second conductive pattern being connected to the first conductive pattern.
Fig. 12A-12C of Chae teaches where a capacitor (Item CST) comprises an upper electrode (Item UE) which is part of a first conductive pattern (Item UE), where the first conductive pattern (Item UE) is separated from a gate electrode (Item GE7) by a first insulating interlayer (Item IL1) and is separated from a second conductive pattern (Item PL) by a second insulating interlayer (Item IL2), and where the first conductive pattern (Item UE) is connected to the second conductive pattern (Item PL) through a first contact hole (Item CH3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the power line further include a first conductive pattern extending in the first direction, the first conductive pattern being provided on the first insulating interlayer and the second conductive pattern being connected to the first conductive pattern through a first contact hole because the first conductive pattern acts as an upper electrode of a storage capacitor (Chae Paragraph 0111) and the first insulating interlayer electrically isolates the upper electrode of the capacitor from the lower electrode of the capacitor (Chae Paragraph 0246). 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0221979) hereinafter “Chae” in view of Kuon et al. (US 2019/0198801) hereinafter “Kuon” and Jeong et al. (US 2018/0151658) hereinafter “Jeong” and in further view of Kim et al. (US 2016/0233253) hereinafter “Kim2” and in further view of Choi et al. (US 2011/0227098) hereinafter “Choi”.
Regarding claim 27, the combination of Chae, Kuon and Jeong teaches all of the elements of the claimed invention as stated above except where the device further comprises: an initialization line supplying an initialization voltage to the plurality of pixels, where the initialization line includes: a first initialization conductive pattern disposed on the second insulating interlayer, the first initialization conductive pattern extending in the first direction.
Kim2 teaches where a display device includes an initialization line (Item 30) supplying an initialization voltage to the plurality of pixels, where an initialization line (Item 30) includes a first initialization conductive pattern disposed in a same layer as an active pattern, the first initialization conductive pattern extending in the first direction (Paragraph 0112).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the device further comprise an initialization line supplying an initialization voltage to the plurality of pixels, where an initialization line includes a first initialization conductive pattern disposed on the second insulating interlayer, the first initialization conductive pattern extending in the first direction because the initialization line applies an initialization voltage to the pixel (Kim2 Paragraph 0112).
Chae does not teach where the initialization line further comprises a second initialization conductive pattern disposed on the third insulating interlayer, the second initialization conductive pattern extending in the second direction.
Choi teaches a device having an initialization line that includes a first and a second initialization conductive pattern, where the second initialization conductive pattern (Item 12B) is on a different layer from the first initialization conductive pattern (Item 12A) and is perpendicular to the first initialization conductive pattern (Item 12A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the initialization line further include: a second initialization conductive pattern disposed on the third insulating interlayer, the second initialization conductive pattern extending in the second direction because this reduces or minimizes a voltage drop of the initialization power source (Choi Paragraph 0015).
Allowable Subject Matter
Claims 6 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record does not suggest, teach or motivate one having ordinary skill in the art to have the power line have a mesh structure by connection of the first to third conductive patterns along with the limitations in claim 1.
Regarding claim 23, the prior art of record does not suggest, teach or motivate one having ordinary skill in the art to have the resistances of the second conductive pattern and third conductive pattern be smaller than a resistance of the first conductive pattern along with the limitations in claims 19 and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891